Banke, Judge.
This is an appeal from the issuance of a writ of possession in an eviction proceeding. In addition to possession of the premises, the landlord also seeks to obtain a judgment for past rent, a claim which *363remains pending below. Held:
Decided March 16, 1984.
James Howard, pro se.
Stephen H. DeBaun, for appellees.
Because the claim for rent remains pending, the writ of possession is an interlocutory order which is not appealable absent compliance with the interlocutory appeal procedures set forth in OCGA § 5-6-34 (b). Accord Grantham v. Nelson, 160 Ga. App. 68 (286 SE2d 59) (1981). The appeal is accordingly dismissed.

Appeal dismissed.


Shulman, P. J., and Pope J., concur.